Citation Nr: 1014434	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-19 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals manifested by a dermatological disorder with 
scaling and flaking skin, to include on the ears and hands.  

2.  Entitlement to service connection cold injury residuals 
manifested by arthritis of multiple joints, to include the 
neck, hands, fingers, and feet, with status post right total 
knee replacement.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from April 1950 to November 
1952.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Phoenix, 
Arizona, VA Regional Office (RO).  

This case has previously come before the Board.  In August 
2009, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in December 2009.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  There is competent evidence tending to establish that 
cold injury residuals manifested by a dermatological disorder 
with scaling and flaking skin, to include on the ears and 
hands, are attributable to service.  

2.  There is competent evidence tending to establish that 
cold injury residuals manifested by degenerative joint 
disease, to include of the neck, hands, fingers, and feet, 
with status post right total knee replacement, is 
attributable to service.  


CONCLUSIONS OF LAW

1.  Cold injury residuals manifested by a dermatological 
disorder with scaling and flaking skin, to include on the 
ears and hands, were incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  Cold injury residuals manifested by degenerative joint 
disease, to include of the neck, hands, fingers, and feet, 
with status post right total knee replacement, were incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2009).  Service connection may also be 
granted for arthritis when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The Veteran's claims are being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

The Veteran asserts entitlement to service connection for 
cold injury residuals manifested by a dermatological disorder 
with scaling and flaking skin, as well as arthritis.  Having 
reviewed the record, the Board finds that service connection 
is warranted.  

Service records reflect that the Veteran participated in 
action against enemy forces during service in Korea from 
March 1951 to March 1952.  Thus, the provisions of 38 
U.S.C.A. § 1154(b) are applicable to the claims on appeal.  

In addition, the April 2006 rating decision shows that 
service connection has been established for cold injury 
residuals of the upper and lower extremities as a result of 
service in Korea.  The Veteran testified that the standard 
cold weather gear issued, consisting of long underwear, a 
parka and an ill-fitting that that was to be worn under the 
helmet, did not fully protect him from the extreme cold, and 
particularly the harsh winter winds, and that he has had 
residual skin symptoms of scaling and flaking, to include on 
his ears and hands, ever since.  Transcript at 4-6 (2009).  
In October 2009, the Veteran reported that he had scaling and 
flaking skin with cold weather, to include on the ears and 
hands.  




On VA examination in April 2006, the impression was mild cold 
injury to the hands and feet.  The impression of a July 2009 
x-ray examination of the cervical spine includes degenerative 
findings.  In addition, VA treatment records, to include 
records dated in October 2009, note a history of cold 
exposure during service in Korea, and findings include 
sensitivity and/or burning sensations in the hands and feet, 
degenerative joint disease, and a diagnosis of cold injury 
residuals.  Intolerance to cold temperatures due to arthritic 
pain was noted, and a problem list notes dermatofibroma and 
sebaceous gland neoplasms.  

In a December 2009 private opinion, the Veteran's physician 
attributed arthritis in multiple joints, to include in the 
neck, hands, fingers, and feet, with status post right knee 
total knee replacement, to cold exposure during service in 
Korea.  The report notes that physical examination showed 
changes consistent with post-traumatic and post-exposure cold 
injury.  

The evidence establishes that the Veteran sustained cold 
injury residuals during service in Korea, the Veteran has 
provided credible statements establishing continuity of 
symptomatology, to include in regard to a dermatological 
disorder with manifestations to include scaling and flaking 
skin in cold weather, and there is competent and probative 
evidence attributing arthritis in multiple joints, to include 
in the neck, hands, fingers, feet, with status post right 
knee total knee replacement, to the in-service cold injury.  
In this case, a grant of service connection for cold injury 
residuals manifested by a dermatological disorder with 
scaling and flaking skin, to include on the ears and hands, 
and manifested by arthritis in multiple joints, to include in 
the neck, hands, fingers, and feet, with status post right 
total knee replacement, is supportable.  

The evidence is in favor of the claims.  Consequently, the 
benefits sought on appeal are granted.








ORDER

Service connection for cold injury residuals manifested by a 
dermatological disorder with scaling and flaking skin, to 
include on the ears and hands, is granted.  

Service connection for cold injury residuals manifested by 
arthritis in multiple joints, to include in the neck, hands, 
fingers, and feet, with status post right total knee 
replacement, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


